[Cite as Beckett v. Wisniewski, 2009-Ohio-6158.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




JENNIFER BECKETT, DBA,
LEGAL NURSE STRATEGIES, LLC,

        PLAINTIFF-APPELLEE,                                   CASE NO. 5-09-17

        v.

MARSHALL D. WISNIEWSKI,                                       OPINION

        DEFENDANT-APPELLANT.




                         Appeal from Findlay Municipal Court
                            Trial Court No. 09-CV-100489

                                      Judgment Affirmed

                         Date of Decision:         November 23, 2009




APPEARANCES:

        Marshall D. Wisniewski, Appellant

        Dawn T. Christen for Appellee
Case No. 5-09-17


WILLAMOWSKI, J.,

       {¶1} Although this appeal has been placed on the accelerated calendar,

this court elects to issue a full opinion pursuant to Loc.R. 12(5).

       {¶2} Defendant-Appellant,       Marshall    D.    Wisniewski   (“Appellant”),

appeals the judgment of the Municipal Court of Findlay, Small Claims Division,

finding in favor of Plaintiff-Appellee, Jennifer Beckett, dba Legal Nurse

Strategies, LLC (“Appellee”), and ordering payment for professional services

rendered. Appellant claims that the trial court abused its discretion when it denied

his motion to have the cause removed to the general division of the court. For the

reasons set forth below, the judgment is affirmed.

       {¶3} Ms. Beckett is a registered nurse and the owner of Legal Nurse

Strategies, LLC, a consulting firm that specializes in assisting attorneys with

medical, nursing and health related issues. On February 27, 2009, Appellee, pro

se, filed a complaint in the small claims division against Appellant, claiming that

he owed $950 on an account for work that Appellee had performed for him in

2008. Appellant was served on March 2, 2009, and a hearing was set for April 7,

2009. Appellant, an attorney who is representing himself in this matter, did not

file an answer to the complaint nor did he file a Civ.R. 12(B) motion alleging lack

of jurisdiction or improper venue.




                                          -2-
Case No. 5-09-17


         {¶4} On April 2, Appellant filed a Motion for Removal to the general

division of the court, along with an affidavit verifying that the matters set forth in

the motion were true and accurate. Appellant requested a transfer to the general

division, pursuant to R.C. 1925.10(B) stating only that he had “good and valid

defenses” to the action. Appellant denied he entered into an agreement as alleged

by Appellee and claimed that the court lacked “territorial jurisdiction” over the

claim.

         {¶5} On April 3, 2009,1 the trial court overruled Appellant’s motion

setting forth the following rationale.

         This case involves a small monetary claim and simple legal
         issues. This is the kind of claim that should be resolved in the
         small claims court.       The small claims magistrate can
         competently address these issues, including jurisdiction issues,
         quickly and at minimal expense.

         {¶6} The hearing was held as scheduled on April 7, 2009. Appellant

failed to appear and the magistrate rendered a decision in favor of Appellee in the

amount of $950, plus 5% interest and costs. Appellant did not file any objections

to the Magistrate’s Decision and the trial court entered a judgment pursuant to the

magistrate’s recommendations on April 23, 2009.

         {¶7} On May 11, 2009,2 Appellant filed a Civ.R. 60(B) Motion for Relief



1
  Appellant states that the Certificate of Service stated that decision was placed in the mail on Friday, April
3, 2009, but he claims that he did not receive it until after the hearing.
2
  Appellant claims that his motion was mailed on April 27, 2009, but was not time-stamped until May 11th.


                                                     -3-
Case No. 5-09-17


from Judgment, arguing that the judgment was void ab initio because the trial

court lacked subject matter, territorial, and personal jurisdiction; and, the denial of

his motion to remove was an abuse of discretion. Appellee filed a response and

Appellant filed a Motion to Strike her response and supporting affidavit, arguing

that such constituted the unlicensed and unauthorized practice of law.

         {¶8} On May 14, 2009, the trial court issued a judgment entry noting that

“the defendant did not file a motion to dismiss for lack of jurisdiction, but only

asserted this as a potential defense.” The trial court further suggested that “any

error was invited by the defendant by failing to assert his defenses at the small

claims hearing and failing to object to the magistrate’s decision.” However, “in

the interests of justice,” the trial court allowed a hearing on the motion to vacate,

which was scheduled for June 15, 2009.

         {¶9} Because the time for appeal would have run prior to the hearing,

Appellant filed his Notice of Appeal on May 26, 2009.                                   The trial court

subsequently overruled the Motion to Vacate because the notice of appeal

removed the matter from the trial court’s jurisdiction.                          Appellant raises the

following two assignments of error for our review.3


3
  Appellee asserts that this Court does not have jurisdiction to decide this appeal due to Appellant’s failure
to submit his brief within the required time frame. Appellant was required to file his brief on or before July
6, 2009. He filed a motion for extension of time, and this Court granted an extension until July 27, 2009.
Appellee argues that the appeal should be dismissed because Appellant’s brief was time-stamped as being
filed on July 31, 2009. We note, however, that the brief was mailed and postmarked on July 29, 2009.
Pursuant to App.R. 13(A), briefs are deemed filed on the day of mailing. Although this was still two days
late, in the interests of justice we will ratify the late filing and determine the case on its merits.


                                                     -4-
Case No. 5-09-17


                            First Assignment of Error

       The trial court abused its discretion when, despite his
       compliance with Section 1925.10(B) Revised Code, it denied
       Appellant’s Motion for Removal of this small claims complaint
       to the regular division of its docket.

                           Second Assignment of Error

       The trial court’s denial of Appellant’s Section 1925.10(B)
       Revised Code Motion for removal to the general division of
       Findlay Municipal Court was a violation of his right to a jury
       trial under Section 5, Article I, of the Ohio Constitution.

       {¶10} Both of Appellant’s assignments of error contend that the trial court

erred by not granting his motion to remove the case to the general division of the

Findlay Municipal Court. Small claims courts are established under R.C. 1925 et

seq. and have limited civil jurisdiction, primarily for the recovery of money and

taxes in amounts not exceeding three thousand dollars. See R.C. 1925.02(A)(1).

The basic statutory purpose of small claims court is to provide a “simple,

inexpensive and just way for individuals to resolve small financial disputes with a

minimum of legal technicalities.” (Citations omitted.) Miller v. McStay, 9th Dist.

No. 23369, 2007-Ohio-369, ¶12. Attorneys may appear, but are not required to

appear, on behalf of any party in small claims matters. R.C. 1925.01(D). There is

no jury in small claims court. R.C. 1925.04(A). “The goal of small claims court is

*** to provide fast and fair adjudication as an alternative to the traditional judicial




                                         -5-
Case No. 5-09-17


proceedings.” Cleveland Bar Assn. v. Pearlman, 106 Ohio St.3d 136, 832 N.E.2d

1193, 2005-Ohio-4107, ¶15.

       {¶11} If the amount in controversy before the small claims court exceeds

three thousand dollars, R.C. 1925.10(A) provides that the matter shall be

transferred to the regular docket of the court upon the motion of the court. If a

party wishes to transfer a case from the small claims division for other reasons,

R.C. 1925.10(B) sets forth the procedure for transfer upon the motion of a party:

       In the discretion of the court, a case duly entered on the docket
       of the small claims division may be transferred to the regular
       docket of the court upon the motion of a party against whom a
       claim, counterclaim, or cross-claim is instituted or upon the
       motion of a third-party defendant. A motion filed under this
       division shall be accompanied by an affidavit stating that a good
       defense to the claim exists, setting forth the grounds of the
       defense, and setting forth the compliance of the party or third-
       party defendant with any terms fixed by the court. The failure
       to file a motion under this division to transfer a case to the
       regular docket of the court constitutes a waiver by the party or
       third-party defendant of any right to a trial by jury.

A transfer under R.C. 1925.10(B) is left to the discretion of the trial court. Id. To

demonstrate an abuse of discretion warranting a reversal on appeal, an appellant

must establish the trial court committed more than an error of law or judgment and

that its decision was unreasonable, arbitrary or unconscionable. See Blakemore v.

Blakemore (1983), 5 Ohio St.3d 217, 219, 450 N.E.2d 1140.

       {¶12} In his first assignment of error, Appellant claims that the trial court

abused its discretion when it denied his motion to transfer this matter to the


                                         -6-
Case No. 5-09-17


general division. In his motion to transfer, Appellant stated that “he has good and

valid defenses”4 to the action and that the court lacked territorial jurisdiction over

the claim. On appeal, however, Appellant makes the argument that the trial court

should have recognized the problems that were “inherent in the case” and allowed

the transfer. Appellant argues that because Ms. Beckett was appearing pro se on

behalf of her limited liability corporation, any advocacy or fact finding based upon

the presentation of evidence would have constituted the unauthorized practice of

law.

         {¶13} Under Ohio law, a corporation can maintain litigation or appear in

court only through an attorney and may not do so through an officer of the

corporation or any other appointed agent. Union Savings Assn. v. Home Owners

Aid (1970), 23 Ohio St.2d 60, 262 N.E.2d 558. However, an exception to this rule

is provided in R.C. 1925.17 which allows a corporation, through an officer or

employee, to file and present a claim or defense in any action in a small claims

court division arising from a claim based on a contract to which the corporation is

a party. Groll Furniture Co. v. Epps, 3d Dist. No. 9-90-13, 2009-Ohio-3533, ¶19.

         {¶14} The Ohio Supreme Court recently discussed this matter, stating that

“by design, proceedings in small claims courts are informal and geared to allowing


4
  We note that R.C. 1925.10(B) requires an affidavit stating that a good defense to the claim exists “setting
forth the grounds of the defense.” Appellant provided a statement that a good defense to the claim exists
with a minimal statement setting forth the two grounds of the defense, neither of which form any basis of
this appeal.


                                                    -7-
Case No. 5-09-17


individuals to resolve uncomplicated disputes quickly and inexpensively. Pro se

activity is assumed and encouraged.” The Cleveland Bar Assoc. v. Pearlman,

supra, 2007-Ohio-4107, at ¶15. As to the role of a non-attorney appearing on

behalf of a corporation in the small claims division, the Ohio Supreme Court

further stated that “corporations may use small claims courts as individuals may,

i.e., without attorneys, so long as their representatives do not otherwise act as

advocates.” Id. at ¶24. The Court further explained:

      In small claims cases, where no special legal skill is needed, and
      where proceedings are factual, nonadversarial, and expected to
      move quickly, attorneys are not necessary. We decline to
      require corporations to hire attorneys to represent them in small
      claims courts.

      In summary, we hold that a layperson who presents a claim or
      defense and appears in small claims court on behalf of a limited
      liability company as a company officer does not engage in the
      unauthorized practice of law, provided that the layperson does
      not engage in cross-examination, argument, or other acts of
      advocacy.

Id. at ¶¶26-27. See, also, Groll Furniture Co., supra, 2009-Ohio-3553, at ¶19.

      {¶15} Appellant argues that the trial court should have foreseen or guessed

that Appellee would advocate on behalf of her corporation by the pleadings in the

matter. This argument is purely speculative and also suggests that the trial court

could not control the manner of testimony and presentation of evidence. Ohio

courts recognize that a small claims court is a “layman’s forum” and it is the

responsibility of the trial court “to control the manner in which testimony is


                                       -8-
Case No. 5-09-17


elicited.” Mechler v. Ryan, 7th Dist. No. 05 BE 40, 2006-Ohio-4609, ¶29. The

trial court was aware of the issues that would be before it, and even specifically

stated in its judgment entry that “[t]he small claims magistrate can competently

address these issues.” Moreover, even if there would have been some valid need

for Appellee to retain an attorney, that could have still been accomplished at the

small claims court level without any need for removal to the general division. The

Ohio Supreme Court has specifically ruled that a layman may represent a

corporation in small claims court, and therefore, we find no merit to Appellant’s

argument. See Cleveland Bar Assoc. v. Pearlman, supra.

       {¶16} Although Appellant raised the issue of a lack of jurisdiction in his

motions before the trial court and briefly alluded to the jurisdictional issue on

appeal, he did not specify this issue as an assignment of error, nor did he provide

any arguments or support in his appellate brief. Appellate Rule 16 requires an

appellant's brief to contain a statement of the assignments of error set forth for

review and an argument with respect to each assignment of error.              Where

arguments have not been adequately set forth for review, an appellate court is not

required to address them. App.R. 16(A)(7); App.R. 12(A)(2). Bellefontaine v.

Miller, 3d Dist. No. 8-08-32, 2009-Ohio-2818, ¶34.      It is not appropriate for an

appellate court to construct the legal arguments in support of an appellant's appeal.

Petro v. Gold, 166 Ohio App.3d 371, 2006-Ohio-943, ¶94. “If an argument exists



                                         -9-
Case No. 5-09-17


that can support [an] assignment of error, it is not [an appellate] court's duty to

root it out.” Id., quoting Cardone v. Cardone, 9th Dist. No. 18349, 1998 WL

224934.     Accordingly, as Appellant did not set forth this argument in an

assignment of error in his appellate brief, we need not address it. However, since

the issue involves jurisdiction, which an appellate court may raise sua sponte, we

will very briefly review the matter.

       {¶17} Appellant cites Cheap Escape Co. Inc. v. Haddox, 106 Ohio St.3d

136, 832 N.E.2d 1193, 2005-Ohio-4107, for his rationale as to lack of jurisdiction.

We find the facts in Cheap Escape are entirely different than the facts before us in

this case. In Cheap Escape, the Ohio Supreme Court analyzed the language of

R.C. 1901.18(A) concerning the jurisdiction of municipal courts and found that it

“limits municipal court subject matter jurisdiction to actions or proceedings that

have a territorial connection to the court.” Id. at ¶22. In Cheap Escape, both

parties agreed that all of the relevant events occurred outside of Franklin County,

and the only connection to Franklin County was a forum-selection clause in the

contract.   Id.   Therefore, the Franklin County Municipal Court did not have

subject-matter jurisdiction because there was no territorial connection to the court.

Id.

       {¶18} The facts in the case before us now more closely resemble those in

Groll Furniture Co. v. Epps, supra. In Groll Furniture Co., the municipal court



                                        -10-
Case No. 5-09-17


had subject matter jurisdiction over the action because the parties had multiple

territorial connections to the county. Id., 2009-Ohio-3533, at ¶13. Likewise, in

this case, the record shows that there were numerous territorial connections within

the jurisdiction of the trial court, including but not limited to: Appellee’s business

operated in the county, the research and work for Appellant was performed in the

county, and Appellant contacted Appellee and discussed the work in the county.

Furthermore, Appellant did not petition the court and ask that the case be removed

to another jurisdiction; he only asked that it be removed from the small claims

division to the general division of the Findlay Municipal Court. The territorial

jurisdiction and venue of a small claims division are concurrent with that of the

respective municipal court in ordinary civil actions, so Appellant’s request for

removal to the general division is inconsistent with his assertion that the court

lacked jurisdiction. See R.C. 1925.02(A)(3).

       {¶19} The trial court did not abuse its discretion when it denied

Appellant’s motion to remove the case to the general division of the Findlay

Municipal Court. Appellant’s first assignment of error is overruled.

       {¶20} In his second assignment of error, Appellant claims that he was

denied his constitutional right to a jury trial because the small claims division does

not provide for jury trials and the trial court denied his motion for removal to the




                                        -11-
Case No. 5-09-17


general division. Appellant cites Dockery v. Dr. Bo Auto Clinic, 6th Dist. No. S-

00-045, 2001 WL 868664, claiming that the case is dispositive of the argument.

       {¶21} Dockery involved a case in which the plaintiff filed a complaint in

small claims court seeking $1,749 from an auto repair clinic for unsatisfactory

auto repairs. The defendant filed a motion to transfer the case to the regular

docket of the municipal court along with a demand for a jury trial. The trial court

denied the transfer, and the defendant appealed. Id. The Sixth District Court of

Appeals reversed the decision, finding that the trial court did not have the

discretion to encroach upon the defendant’s fundamental right to a trial by jury by

denying the transfer. Id.

       {¶22} Although Appellant states that Dockery is “directly on point,” we

find that there is a major distinguishing fact which differentiates the case from

Appellant’s claim. In Dockery, the defendant filed his motion to transfer along

with a demand for a jury trial. In the present case, Appellant did not include any

request for a jury trial in his reasons for removal. There was no way that the trial

court could have surmised that the purpose of the motion for transfer was to obtain

a jury trial which was not requested. Based upon all of the information that

Appellant provided to the trial court as his rationale for the transfer, the trial

court’s decision was logical, proper, and not an abuse of discretion.




                                        -12-
Case No. 5-09-17


       {¶23} Not only did Appellant fail to place his request for a jury in his

motion for removal, he did not raise the issue at any time in the lower court, not

even in his Civ.R. 60(B) motion for relief from judgment. The first time that the

issue of a jury trial was mentioned was on appeal. It is well established in Ohio

law that, generally, an issue may not be raised for the first time on appeal. See,

e.g., Lillie v. Meachen, 3d Dist. No. 1-09-09, 2009-Ohio-4934, ¶20; Marysville

Newspapers, Inc. v. Delaware Gazette Co., Inc., 3d Dist. No. 14-06-34, 2007-

Ohio-4365, ¶23; Civ.R. 53. Appellant’s second assignment of error is overruled.

       {¶24} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        -13-